• Cornish, J.,
concurring.
I agree that no negligence was shown, but I am of the opinion that that part of the opinion dealing with the question of negligence should be eliminated.
In the absence of contract, the defendant owed the deceased no duty to furnish him insurance, and failure to furnish him insurance would not be the basis for an action in tort. It is possible that a case might arise, where one or more persons had conspired to defeat a person of his legal right to procure insurance, that would amount to actionable tort. When, as here, the parties to a contract in terms agree upon the time within which the application or proposition of one may be rejected or accepted by the other, the other has to the last hour of the last day for acceptance or rejection of the proposition. By the terms of the contract itself he is under no obligation to make his investigation except to suit his own convenience within the time. If the *645maker of the proposition desires an early or more speedy investigation, it should he provided for in the agreement. A contrary rule would never be followed hy those not learned in the law, because a layman would always think that, if the agreement gave him 60 days in which to answer, he would be entitled to the 60 days. An action in tort does not lie for refusal to enter into a contract.